Title: To Thomas Jefferson from Levi Lincoln, 5 December 1807
From: Lincoln, Levi
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Boston Decr 5th 1808 1807
                            
                        
                        Permit me to introduce to your notice the bearer Coll. Hatch from this state. He is a gent of reputation
                            and of attachment to the Genl. Govt. and waits on you to submit to your inspection and consideration, an apparently
                            formidable military contrivance which he calls a floating castle. He expresses confidence in it; and if the project in
                            practice, will perform the one half, that it has promissed the inventor, it will commend attention; I who am totally
                            unacquaintd with military arrangements, can have only impressions on the subject, & could I by reasoning on all these
                            impressions to opinions, modesty would forbid my expressing them to characters of experience. I have assured Mr. Hatch that
                            the man who brings to the cheif majestrate of our nation: a thing useful to our Country, & especially its defence at this
                            time needs no other recommendation. I have wished him to call on Coll. Williams at New York & submit to him his the
                            machine, with his reasenings & ideas concerning it, for which purpose I have given him a letter to the Coll—
                        Since my arrival in this town which was thre days since I find a very considerable disappointment & excitement has been produced by a late appointment in the
                            marine hospital. The opinions of individuals of both cost of
                            politicks seem to have anticipated a very different appointment; I think the arrangement in view an unfortunate one; I do not know that any thing can be done to cure a difficulty
                            that now exists. At present my information is not complete in reference to the qualifications of the gent. oppointed or to his possitive & relative claims to the notice & confidence of
                            the public—The subject is a delicate one. Doct Custice’s friends are hurt, &
                            much is said respecting the politics and surgecal skill & experience or rather the want of experience of his successfull
                            rival—
                        From the leading federalists we  hear expressions of disapprobation of the embargo & of violence beyond
                            every thing which is seen in the papers. To morrow our Legislature will convene from its members may be learnt the
                            sentiments of Massachusetts on this measure—
                  with sentiments of the highest esteem I am most respectfully your most obt
                            hum. Sevt
                        
                            L. Lincoln
                            
                        
                    